DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (US 2016/0058394 A1) (hereinafter – Koyama).

Regarding claim 1, Koyama discloses A user terminal apparatus comprising (Abstract and entire document):
a hardware processor (Para. [0123], “The analysis unit 26 includes a signal processing circuit such as a digital signal processor (DSP), and analyzes various pieces of information detected by the detection unit 22 as signals to thereby calculate various types of parameters.”); and
a memory connected to the hardware processor, wherein the memory is configured to store a plurality of blood pressure change patterns, and the hardware processor is configured to (Para. [0018], “The storage unit 25A is constituted by a storage device including a flash memory or the like, and includes an operation information storage unit 251, a detection information storage unit 252, and a pattern storage unit 253.”): 
acquire blood pressure data including a plurality of blood pressure values output from a blood pressure sensor configured to measure a blood pressure of a user (Para. [0267], “The biological information detection unit A221 detects a pulse wave as biological information, but may be configured to further detect blood pressure, a blood sugar level, body temperature, the amount of perspiration, and the like.”);
select a blood pressure change pattern corresponding to the blood pressure data from the plurality of blood pressure change patterns (Para. [0175], “Here, the degree of correlation includes a peak intensity ratio of each of a pulse wave signal and an acceleration signal, an integrated value ratio during a predetermined period of time of each of the signals, the degree of matching of a waveform shape of the pulse wave signal, and the like. With such a configuration, it is possible to add and learn a normal pattern, a premonitory pattern, or a seizure pattern depending on a user.” System recognizes patterns based on stored patterns); and
transmit transmission data including identification information identifying the selected blood pressure change pattern and part of the blood pressure data (Para. [0275], “The communication unit A24 regularly transmits the biological information and the body motion information which are detected and acquired to the information processing device A3.” And para. [0176], “In this embodiment, a configuration has been adopted in which a user performs an input operation on the operation unit 21 to notify the detection device 2A of the occurrence of the seizure and the control unit 27A includes the signal determination unit 276,”).
Regarding claim 2, Koyama discloses The user terminal apparatus according to claim 1, wherein the hardware processor is configured to calculate a degree of matching between the blood pressure data and each of the plurality of blood pressure change patterns, perform no selection when the highest degree of matching is less than a threshold, and select a blood pressure change pattern exhibiting the highest degree of matching from the plurality of blood pressure change patterns when the highest degree of matching exceeds the threshold (Para. [0175], “For example, when the degree of correlation of the acquired pattern with respect to an existing pattern stored, which is at least one of a normal state (state where abnormality has not occurred), a premonitory state (state where a premonitory symptom has occurred), and an abnormal state (state where abnormality has occurred) has a predetermined value or less, the pattern updating unit 280 functions as a state determination .
Regarding claim 3, Koyama discloses The user terminal apparatus according to claim 1, wherein the hardware processor is further configured to generate a blood pressure change pattern based on the blood pressure data, and the plurality of blood pressure change patterns include the generated blood pressure change pattern (Para. [0147], “However, considering the accuracy of the state identification patterns, it is preferable that the state identification patterns stored in the pattern storage unit 253 are updated by an average pattern of each of the extracted state identification patterns.” And para. [0148], “For example, it is considered that the premonitory pattern stored in the pattern storage unit 253 is updated by an average pattern between a premonitory pattern newly extracted and a premonitory pattern extracted in the past.”).
Regarding claim 4, Koyama discloses A data transmission method comprising (Abstract and entire document):
obtaining blood pressure data including a plurality of blood pressure values output from a blood pressure sensor configured to measure a blood pressure of a user (Para. [0267], “The biological information detection unit A221 detects a pulse wave as biological information, but may be configured to further detect blood pressure, a blood sugar level, body temperature, the amount of perspiration, and the like.”);
selecting a blood pressure change pattern corresponding to the blood pressure data from the plurality of blood pressure change patterns (Para. [0175], “Here, the degree of correlation includes a ; and
transmitting transmission data including identification information identifying the selected blood pressure change pattern and part of the blood pressure data (Para. [0275], “The communication unit A24 regularly transmits the biological information and the body motion information which are detected and acquired to the information processing device A3.” And para. [0176], “In this embodiment, a configuration has been adopted in which a user performs an input operation on the operation unit 21 to notify the detection device 2A of the occurrence of the seizure and the control unit 27A includes the signal determination unit 276,”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791